United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Des Moines, IA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1783
Issued: March 8, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 16, 2010 appellant filed a timely appeal from an April 14, 2010 merit decision of
the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
traumatic injury of his right ankle on August 21, 2006.
FACTUAL HISTORY
On August 22, 2006 appellant, then a 47-year-old letter carrier, filed a traumatic injury
claim alleging that on August 21, 2006 he twisted his right ankle when he stepped in a hole while
delivering mail. He included a signed, personal narrative and pay rate information.
On February 16, 2010 appellant filed a Form CA-7 for a schedule award.

In a letter dated March 10, 2010, the Office informed appellant that his claim had
originally been handled administratively as a simple/controverted claim to allow medical
payments up to $1,500.00, but that the merits of the case had not been formally adjudicated. It
advised that it would now proceed to formally adjudicate the claim and that the evidence
appellant submitted was insufficient to support his claim. The medical evidence of record did
not provide a diagnosis of any condition resulting from the August 21, 2006 employment
incident or a physician’s opinion regarding how the employment incident caused any diagnosed
condition.
On March 22, 2010 the Office received another Form CA-7 from appellant requesting a
schedule award. Appellant did not submit any additional medical evidence.
In a decision dated April 14, 2010, the Office denied appellant’s claim. It accepted that
the August 21, 2006 employment incident occurred as alleged, but found that the medical
evidence failed to provide a medical diagnosis or physician’s opinion regarding how any
condition was causally related to the employment incident.
LEGAL PRECEDENT
An employee seeking compensation under the Federal Employees’ Compensation Act1
has the burden of establishing the essential elements of his claim by the weight of the reliable,
probative and substantial evidence,2 including that he is an “employee” within the meaning of
the Act, that he filed his claim within the applicable time limitation and that an injury was
sustained in the performance of duty.3 To determine whether a federal employee actually
sustained a traumatic injury in the performance of duty, it first must be determined whether “fact
of injury” has been established.4 First, the employee must submit sufficient evidence to establish
that he actually experienced the employment incident at the time, place and in the manner
alleged. Second, the employee must submit evidence, in the form of medical evidence, to
establish that the employment incident caused a personal injury.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
1

5 U.S.C. §§ 8101-8193.

2

J.P., 59 ECAB 178 (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
57 (1968).
3

M.M., 60 ECAB __ (Docket No. 08-1510, issued November 25, 2008); Kathryn A. O’Donnell, 7 ECAB 227,
231 (1954).
4

T.S., 61 ECAB __ (Docket No. 09-2184, issued June 9, 2010); John J. Carlone, 41 ECAB 354, 356-57 (1989).

5

T.H., 59 ECAB 388 (Docket No. 07-2300, issued March 7, 2008); Bonnie A. Contreras, 57 ECAB 364, 367
(2006); Edward C. Lawrence, 19 ECAB 442, 445 (1968).

2

and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.6
ANALYSIS
The Board finds that appellant failed to meet his burden of proof to establish that he
sustained a traumatic injury on August 21, 2006. The Office accepted that the employment
incident occurred as alleged when appellant stepped in a hole while delivering mail. However,
the issue of whether the accepted employment incident caused a personal injury generally can
only be established by the submission of medical evidence.7 In this case, appellant has not
submitted any rationalized, probative medical evidence demonstrating that the August 21, 2006
employment incident caused a right ankle injury, as claimed.
Appellant did not provide any medical report from a physician with a diagnosis of his
condition, or a medical opinion which sufficiently describes or explains how the August 21, 2006
employment incident caused the claimed injury. In a letter dated March 10, 2010, the Office
advised appellant of the evidence required to establish his claim but appellant failed to submit
any medical evidence.8 Appellant failed to establish that he sustained a right ankle injury as a
result of the August 21, 2006 employment incident and the Office properly denied his claim.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he
sustained a right ankle injury on August 21, 2006.

6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

7

J.Z., 58 ECAB 529 (2007); R.D., (Docket No. 10-1037, issued January 12, 2011).

8

See Donald W. Wenzel, 56 ECAB 390 (2005).

3

ORDER
IT IS HEREBY ORDERED THAT the April 14, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 8, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

